EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the attorney for applicants, Vicent M. DeLuca (RN 32,408) on March 23, 2022 to correct minor informalities in order to put the application in condition for allowance.

The application has been amended as follows: 

1. (Currently amended) An integrated circuit comprising:
a state machine;
a memory configured to store a plurality of executable state machine instructions, the executable state machine instructions causing when the executable state machine instructions are executed by the state machine; 
wherein the state machine is configured to, in response to a received first signal, execute a first function of the plurality of functions; and
wherein the integrated circuit is arranged to modify a mapping between the first signal and the first function so as to re-map the first signal to a second function of the plurality of functions such that, on receiving a further first signal, the state machine is configured to execute the second function.

2. (Original) The integrated circuit of claim 1, wherein the integrated circuit is arranged to modify said mapping between the first signal and the first function in dependence on the execution of the first function at the state machine.

3. (Original) The integrated circuit of claim 1, wherein the integrated circuit is arranged to re-map the first signal to the second function at least one of: in dependence on the number of times the first function is executed at the state machine; and as part of the execution of the first function at the state machine.

4. (Original) The integrated circuit of claim 1, wherein the mapping comprises a first pointer associated with the first signal, which first pointer points to the first function.

5. (Original) The integrated circuit of claim 4, wherein the integrated circuit is arranged to re-map the first signal to the second function by one of: associating a second pointer with the first signal in place of the first pointer, which second pointer points to the second function; and modifying the first pointer to point to the second function.

6. (Original) The integrated circuit of claim 1, wherein the integrated circuit comprises an event queue configured to receive a plurality of event indices, the state machine being configured to read event indices on the event queue, wherein the reading by the state machine of an event index from the event queue causes the state machine to execute at least one of the plurality of functions.

7. (Original) The integrated circuit of claim 6, wherein said mapping comprises writing a first event index to the event queue, which first event index when read by the state machine causes the state machine to execute the first function.

8. (Original) The integrated circuit of claim 7, wherein the first event index comprises a first pointer associated with the first signal, which first pointer points to the first function.

9. (Currently amended) The integrated circuit of claim 7, wherein the re-mapping of the first signal to a second function comprises writing a second event index to the event queue, which second event index when read by the state machine causes the state machine to execute the second function.

10. (Previously Presented) The integrated circuit of claim 6, wherein where the first function is a large function, the integrated circuit is arranged to break the first function into smaller functions comprising a first smaller function and a second smaller function, and to associate a first smaller function pointer with the first smaller function and a second smaller function pointer with the second smaller function such that the first and second smaller function pointers point to the respective smaller functions; 
the integrated circuit being arranged, on receiving the first signal, to write an event index comprising the first smaller function pointer to the event queue such that the state machine executes the first smaller function; and subsequently to write an event index comprising the second smaller function pointer to the event queue such that the state machine executes the second smaller function after the execution of the first smaller function.

11. (Original) The integrated circuit of claim 6, wherein where the first function is a large function, it can be broken down into smaller functions for rescheduling in dependence on at least one of: 
whether the number of event indices on the event queue is above a given threshold, and 
whether the large function is time-critical.

12. (Previously Presented) The integrated circuit of claim 10, wherein the integrated circuit is arranged to write the event index comprising the second smaller function pointer to the event queue during or at the end of execution of the first smaller function.

13. (Original) The integrated circuit of claim 1, further comprising a mapping interface configured to perform the mapping between the first signal and the first function.

14. (Original) The integrated circuit of claim 13, wherein the mapping interface comprises at least one of a hardware interface and a software interface.

15. (Original) The integrated circuit of claim 13, wherein the mapping interface comprises a communications interface for interfacing between a host system and the state machine, the communications interface comprising: 
an event slot, the event slot comprising a plurality of registers including: 
a write register for writing by the host system, and 
a read register for reading by the host system,
 wherein the event slot is addressed from the host system by a single address location permitting the host system to write data to the write register and/or read data from the read register; and wherein the write register and the read register are individually addressable by the state machine.

16. (Original) The integrated circuit of claim 15, wherein the integrated circuit comprises an event queue configured to receive a plurality of event indices, the state machine being configured to read event indices on the event queue, wherein the reading by the state machine of an event index from the event queue causes the state machine to execute at least one of the plurality of functions, and wherein the event slot is arranged to communicate with the state machine by placing at least one event index on the event queue.

17. (Original) The integrated circuit of claim 15, wherein the event slot comprises: 
a mask register for setting mask values, and 
a reference register for storing reference information.

18. (Original) The integrated circuit of claim 15, wherein the communications interface comprises a plurality of event slots, and at least two of the plurality of event slots are addressed from the host system using different address locations.

19. (Currently amended) A method of executing at least one function in response to a signal received by an integrated circuit, the integrated circuit comprising a memory and a state machine, the method comprising: 
storing, in the memory, a plurality of executable state machine instructions, the executable state machine instructions causing when the executable state machine instructions are executed by the state machine; 
receiving a first signal at the integrated circuit; 
executing at the state machine the first function of the plurality of functions in response to the received first signal; 
modifying at the integrated circuit a mapping between the first signal and the first function so as to re-map the first signal to a second function of the plurality of functions such that, on receiving a further first signal, the state machine is configured to execute the second function.

20. (Currently amended) A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit comprising: 
a state machine; 
a memory configured to store a plurality of executable state machine instructions, the executable state machine instructions causing when the executable state machine instructions are executed by the state machine; 
wherein the state machine is configured to, in response to a received first signal, execute a first function of the plurality of functions;
wherein the integrated circuit is arranged to modify a mapping between the first signal and the first function so as to re-map the first signal to a second function of the plurality of functions such that, on receiving a further first signal, the state machine is configured to execute the second function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANH Q NGUYEN/Primary Examiner, Art Unit 2187
TQN: March 23, 2022